Citation Nr: 0725495	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-07 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of Dependency and Indemnity 
Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  The appellant is his remarried widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In connection with her appeal, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2006, and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2006).  A transcript of the hearing is associated 
with the claims file.


FINDING OF FACT

At the time of her remarriage, the appellant was under the 
age of 57 years.






CONCLUSION OF LAW

The appellant is not entitled to restoration of DIC benefits.  
38 U.S.C.A. § 103 (d)(2)(B), (d)(5)(A) (West Supp. 2006); 
38 C.F.R. §§ 3.50 (b)(2), 3.55 (a)(10)(i) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking restoration of DIC benefits, which 
were terminated after her remarriage.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

However, in Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  In 
essence, there is no factual dispute in this case, and the 
issue is being decided based on the applicable law.  
Accordingly, the VCAA does not apply, and the Board will 
address the merits of the claim.  

Analysis

As noted above, the relevant facts in this case are not in 
dispute.  The appellant and the veteran were married in 
January 1969; the veteran died in September 1985.  The 
appellant subsequently was awarded DIC benefits, which were 
terminated upon her remarriage in April 2004.  At the time of 
her remarriage, the appellant was under 57 years of age.  The 
appellant now claims that her DIC benefits should be restored 
based on an amendment to Title 38 of the United States Code, 
effective January 1, 2004, which provides that the remarriage 
after age 57 of the surviving spouse of a veteran shall not 
bar the furnishing of DIC benefits to the surviving spouse of 
the veteran.  38 U.S.C.A. § 103 (d)(2)(B), (d)(5)(A); 
38 C.F.R. § 3.55 (a)(10)(i).  It is the appellant's essential 
contention, as stated at her July 2006 hearing, that she was 
unaware of the amendment at the time she remarried, and would 
have waited to remarry had she known its details.  

It is clear that the appellant was under the age of 57 when 
she remarried.  The appellant does not claim otherwise.  
Therefore, the cited amendment is not applicable to her 
claim.  The amendment clearly and unambiguously states that 
the remarriage must take place after age 57.  

The appellant contends that she contacted VA after her 
remarriage and was told by a VA employee that she could 
reapply for DIC benefits after she turned 57.  While this 
information was incorrect, the Board notes that it was 
provided after the appellant remarried.  Thus, she could not 
have relied on it in deciding when to remarry.  Moreover, the 
Board notes that erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see 
also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding 
that a veteran was not entitled to education benefits based 
on his assertion that misleading or erroneous information was 
provided regarding education benefits).

To some extent, the appellant appears to be raising an 
argument couched in equity.  However, the Board has no option 
but to decide this case in accordance with the applicable 
law.  Thus, the appellant's claim must be denied.  The Board 
may not grant a benefit that the appellant is not eligible to 
receive under statutory law.  See Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, unless a claimant meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Thus, the Board, while sympathetic to the 
appellant's arguments, has no legal basis to grant 
restoration of DIC benefits.


ORDER

Entitlement to restoration of DIC benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


